DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed February 23, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The Applicant attempted to file a copy of the Japanese reference, but the file the Applicant submitted does not have any disclosure beyond the figures.  A correct copy of the Japanese reference has been cited on the PTO-892 and attached to this Office Action.  No action is needed by the Applicant.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the operation portion and the shift sensor being positioned in a manner of sandwiching the shift rod in a vehicle side view from claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17/678,849 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘849 discloses all of the claim limitations as present claim 1.  For example, both references disclose a shift lever provided with an operation portion, a shift sensor provided on a shift shaft so as to be integrally rotatable with the shift shaft, a shift rod coupled to the shift lever and the shift sensor, the shift sensor being configured to detect the shift operation on the shift lever in accordance with a movement of the shift rod, and the operation portion and the shift sensor being positioned at the same side in a manner of sandwiching the shift rod in a vehicle side view.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites “a water pump is disposed in a manner of covering the shift sensor from a front side” which is indefinite because it is unclear how claim 7 further limits claim 1.  Claim 1 is directed to a shift device, but the water pump does not appear to be a part of the shift device itself.  As best understood, the water pump is a part of the straddle-type vehicle from line 1 of claim 1.  How does claim 7 further limit claim 1?
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moerbe (DE 102011086243 A1).
Regarding claim 1, Moerbe discloses a shift device for a straddle-type vehicle that is configured to cause a transmission device to perform a shift change in accordance with rotation of a shift shaft, the shift device comprising:
a shift lever (2) provided with an operation portion (the tubular member to the right side of element 2 in Figure 1a) that is configured to receive a shift operation;
a shift sensor (11; see Figures 2a and 2b) provided on the shift shaft so as to be integrally rotatable with the shift shaft; and
a shift rod (3) that couples the shift lever and the shift sensor,
wherein the shift sensor is configured to detect the shift operation on the shift lever in accordance with a movement of the shift rod (see the top paragraph of Page 4 of the machine translation), and
wherein the operation portion and the shift sensor are positioned at the same side in a manner of sandwiching the shift rod in a vehicle side view (see Figure 1a, 2a, and 2b).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al. (US 2013/0133457 A1).
Regarding claim 1, Sakamoto et al. discloses a shift device for a straddle-type vehicle that is configured to cause a transmission device to perform a shift change in accordance with rotation of a shift shaft, the shift device comprising:
a shift lever (7) provided with an operation portion (7c) that is configured to receive a shift operation;
a shift sensor (44) provided on the shift shaft so as to be integrally rotatable with the shift shaft; and
a shift rod (28) that couples the shift lever and the shift sensor,
wherein the shift sensor is configured to detect the shift operation on the shift lever in accordance with a movement of the shift rod, and
wherein the operation portion and the shift sensor are positioned at the same side in a manner of sandwiching the shift rod in a vehicle side view (28 is located between 7c and 44 as shown in Figure 3 thus meeting the claim limitation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moerbe (DE 102011086243 A1).
Regarding claim 2, Moerbe discloses that the operation portion is positioned at a rear side (the viewed operation portion is to the right of the shift sensor as shown in Figure 1a) of the shift sensor in the vehicle side view.
Moerbe does not disclose that a distance from a front end of the shift sensor to a front end of the operation portion in an extending direction of the shift rod is equal to or less than half of a length of the shift rod.
It would have been an obvious matter of design choice to have the distance from a front end of the shift sensor to a front end of the operation portion in an extending direction of the shift rod be equal to or less than half of a length of the shift rod, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Page 10 / Lines 6-11 of the specification recites “Although the distance from the front end of the shift sensor to the front end of the operation portion in the extending direction of the shift rod is equal to or less than half of the length of the shift rod in the present embodiment, the distance from the front end of the shift sensor to the front end of the operation portion is not particularly limited.  As long as the length of the shift lever can be ensured, the distance from the front end of the shift sensor to the front end of the operation portion may be larger than half of the length of the shift rod.” which discloses that there is no criticality to the limitation, and that the distance can be varied without destroying and/or altering the function of the shift device.  Altering the distance between the shift sensor and the operation portion would allow for a more ergonomic operation portion placement that may be more suitable to a particular rider.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moerbe (DE 102011086243 A1) in view of Nakamura et al. (US 9,022,163 B2).
Regarding claim 7, Moerbe discloses all of the claim limitations, see above, but does not disclose that a water pump is disposed in a manner of covering the shift sensor from a front side.
Nakamura et al. teaches a water pump (38) that disposed in a manner of covering a shift sensor (117) from a front side.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shift device of Moerbe to have a water pump disposed in a manner of covering the shift sensor from a front side, as taught by Nakamura et al., for the purpose of providing additional protection to the shift device from foreign debris.
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Terai et al. (US 10,876,626 B2) and Takahashi (US 11,022,211 B2) discloses a vehicle shift control device that is comprised of a shift shaft, a substantially V-shaped shift pedal that has an operation portion at one end, and a shift sensor that senses movement created by movement of the operation portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656